Motion by appellants for a stay pending appeal, granted on the following conditions: (a) that, within 10 days after entry of the order hereon, appellants shall file an undertaking for $10,000, with corporate surety, to pay any loss or damage which may be incurred or suffered by petitioners-respondents or by the corporation, Camp Woodland, Inc., as a result of the misconduct, misappropriation, payment of excessive salaries or expenses, negligence or waste by any of the individual appellants, either in his or her individual capacity or as an officer, director or member of said corporation, in the operation and maintenance of the corporation’s camp and camp activities during the 1961 Summer season; and (b) that the appeal be perfected and argued or submitted at the October Term, beginning October 2, 1961. The record and appellants’ brief shall be served and filed on or before August 10, 1961. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.